           Case 7:20-cv-01777-KMK Document 20 Filed 12/15/20 Page 1 of 1
           Case 7:20-cv-01777-KMK Document 21 Filed 12/16/20 Page 1 of 1

            Barshay ·                                                           100 GARDEN CITY PLAZA, SUITE 500
                                                                                    GARDEN CITY, NEW YORK 11530

            Sanders PLLcMEMO ENDORSED                                                             T: 516-203-7600
                                                                                                  F : 516-281-7601




                                                        December 15, 2020

 ViaECF
 Hon. Kenneth M. Karas, U.S.D.J.
 UNITED STA TES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 300 Quarropas Street
 White Plains, New York 10601


        Re:     Hi Chui Mun v. MRS BPO, LLC
                Docket No: 7:20-cv-01777-KMK

 Dear Judge Karas:

        We are the attorneys for Plaintiff in this matter and write with respect to the pre-motion
 conference presently scheduled for Thursday, December 17, 2020, at 11 :30AM, which Ms. Bordes
 of your Chambers indicated the Court would like to advance to tomorrow.

         By this letter, it is respectfully requested that the Court adjourn the conference for 30 days,
 to allow the parties to resume settlement discussions, in the hope that such discussions will avoid
 the need for the requested motion practice. I have discussed this request with Michael Etmund,
 Esq., counsel for Defendant, and am authorized to represent that this request is made on consent.

        Thank you.



                                                        Respectfully submitted,


       ffi {l/}?/--flol--      %JI- ~ f                 Is Jonathan M Cader
                                                        Jonathan M. Cader
{viii /20/tl a          /~u[Y)1~CL

@fJJ   J ofl1tJcJJj         :J 91 Jo;J J o.L
    /o: 3o      !1fi1
